                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

BERNARD J. MOORE,

           Plaintiff,

v.                                                      Case No. 4:18cv104-MW/CAS

CORIZON HEALTH CORP.,
et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 20. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s second amended complaint, ECF No. 19, is

DISMISSED for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2). The Clerk shall note on the docket that this cause is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).” The Clerk shall close the file.

           SO ORDERED on December 14, 2018.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
